Name: 2006/398/EC: Council Decision of 20 March 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international affairs
 Date Published: 2006-06-08; 2006-10-25

 8.6.2006 EN Official Journal of the European Union L 154/22 COUNCIL DECISION of 20 March 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (2006/398/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 22 March 2004 the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organisation (WTO) under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accessions to the European Union of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has finalised negotiations for an Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China. The said Agreement should therefore be approved. (4) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The Commission shall adopt the detailed rules for implementing the Agreement in the form of an Exchange of Letters in accordance with the procedure laid down in Article 3(2) of this Decision. Article 3 1. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 25 of Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (2) or the relevant committee instituted by the corresponding Article of the Regulation for the common market organisation for the product concerned. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community (3). Done at Brussels, 20 March 2006. For the Council The President U. PLASSNIK (1) OJ L 184, 17.7.1999, p. 23. (2) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union.